Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 5/9/2022.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 16-20 are newly added. 
4.	Claims 1 and 15 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 5/9/2022, applicant has amended the following:
a) Claims 1,7,13,15 and 19
b) Specification
Based on Applicant’s amendments and remarks, the following objections previously set forth in Office Action dated 5/9/2022 are withdrawn:
a) Objection to Specification
b) Objection to claims 13 and 15

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 1 and 15:
Claims 1 and 15 recite the limitation "the recognized user information" (emphasis added)  There is insufficient antecedent basis for this limitation in the claims.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends (e.g., base claim 1).  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter “Jeong”), U.S. Published Application No. 20200088463 A1 which claims priority to KR 10-2018-0111257 dated 2018-09-18, in view of Vaananen; Mikko,  U.S. Patent  No. 9965798 B1.

Claim 1:
Jeong teaches A refrigerator comprising:  
a storage chamber; (e.g., storage room of refrigerator par. 9; The refrigerator includes a main body including a storage room FIG. 12 is a diagram illustrating an embodiment in which a food is identified in an image of inside-storage-room captured by a camera; par. 74; Referring to FIGS. 2 and 3, the refrigerator 100 may include a main body 10, a storage room 11, 12 and 13, )
a camera configured to capture images of an outside and an inside of the storage chamber;  (camera capturing inside of refrigerator which includes the outside and inside of the storage room par. 10; a camera disposed to capture the storage room is provided par. 24;  FIG. 12 is a diagram illustrating an embodiment in which a food is identified in an image of inside-storage-room captured by a camera; par. 108; The internal camera 152 may be arranged to capture at least one of the storage rooms 11, 12 and 13. The internal camera 152 may be arranged at any position where the inside of the storage room 11, 12 and 13 can be captured in a state in which the doors 20, 30, 40 and 50 are closed)
a memory configured to store user information corresponding to a user image for a user (e.g., memory configured to store user face image or food image par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. In addition, a food may be captured by the front camera 151 before the user inputs the food into the refrigerator 100, and the processor 110 may identify the food included in the captured image, and record which food is stored in the refrigerator 100. Par. 112; The processor 110 may store, in the memory 120, an image captured by one of the front camera 151 and the internal camera 152. Par. 182;  Accordingly, the refrigerator 100 can identify the user only by the user opening the refrigerator door.)
and one or more vendors associated with the user;  (e.g., storing information on the food and scanning a barcode reveals the vendor associated with the food or linking a product shopping website that may be a vendor par. 155; The food additional information acquisition module 122 may store the additional information on the food in association with the food image and food name acquired in the food recognition module 121. par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100. Par. 157;  The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120. Par. 289; FIG. 21 is a diagram provided to explain an embodiment in which, when a user input to select an augmented-reality object is present, a web browser application is executed and a product shopping website is linked. )
a processor configured to determine when one of the captured images corresponds to the user image, to identify a product included in one of the captured images, (e.g., recognizing food based on the captured image par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100. Par. 157;  The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120.)
and to acquire product information associated with the identified product when a refrigerator door to access the storage chamber is opened or closed; (e.g., scanning barcode or capturing the packaging of the food when the refrigerator door is opened or closed par. 147; The processor 110 may acquire an image in which food is captured through the front camera 151 or the internal camera 152. The processor 110 may, when a specific event has occurred, control the internal camera 152 to perform capturing. For example, when an event that a door is opened and closed occurs, the processor 110 may control the internal camera 152 to perform capturing. Par. 148; In a case that a carrot is included in the captured image, comparison may be made between the captured image and a comparison food image including various carrot images such as various carrot shapes, sizes, colors, cleaning conditions, or whether the carrot is packed.  par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100. par. 309; a door open of the refrigerator 100 is detected, and food is identified through an image captured by the internal camera 152.)
and a display, wherein the processor further: 
associates information related to the opening or closing of the refrigerator door, the product information, and the user information as a product use history, (e.g., when opening the refrigerator door, identify a person and associating the person with their food intake history par. 309; For example, the processor 110 may, when the user is identified through the fingerprint sensor 163 of the refrigerator handle, a door open of the refrigerator 100 is detected, and food is identified through an image captured by the internal camera 152 or a pressure change detected by the pressure sensor 164 of the shelf that a carrot in the storage room of the refrigerator is disappeared, identify that the identified user has eaten the carrot, and add the carrot to the food intake history information of the identified user. In this case, information on the intake time may be added to the food intake history information.)
and controls the display to present purchase recommendation list determined based on the product use history (e.g., based on a frequently used food ingredient running low within the refrigerator, (i.e., based on product use history)  present a message to buy more (i.e., purchase recommendation list) par. 291;  Alternatively, the processor 110 may control the display 170 to display an augmented-reality object 1510 displaying a message inducing purchase of food that is used in a recipe frequently selected by the user but not currently stored in the refrigerator 100.) together with connection information for an associated one of the vendors in response to receiving a prescribed user input. ( e.g., input to an object to execute a vendor website via browser  par. 290; Referring to FIG. 21, a user input to touch the augmented-reality object 1015 displayed on the display 170 implemented as a touch screen is present, the processor 110 may execute a web browser application and display a grocery shopping website on the display 170.)

	Jeong fails to expressly teach wherein the purchase recommendation list comprises a graphic object for indicating a recommend food and add to cart, 
	wherein the graphic object includes connection information for accessing a shopping store associated with the recognized user information, and 
wherein the connection information connects to different shopping stores according to the recognized user information. 



However, Vaananen teaches wherein the purchase recommendation list comprises a graphic object for indicating a recommend food and add to cart, (e.g., displaying recommended food and  “add to cart” as shown in Figure 9 and 10B in connection with different vendor grocers as shown in Figure 9 col. 13 line 7; The changed shopping list is displayed to the user for approval via the user interface 285. If the user approves the suggested items and pays for the items in cart, the CPU 290 sends the shopping list to a grocer. The CPU 290 stores the trainer's suggested items for future reference such that the next iteration of shopping list also contains all or some of the suggested food items 259. col. 29 lines 7; In an embodiment, the shopping list user interface 315 is configured as an online ordering user interface where the user may add the deficient food items 259 to an online cart)

	wherein the graphic object includes connection information for accessing a shopping store associated with the recognized user information, and 
wherein the connection information connects to different shopping stores according to the recognized user information. (e.g., based on user preferences and stored user information displaying a graphic list object which includes different shopping stores such as ABC mart and XYZ mart of Figure 9 col. 11 line 42;  For example, the user may input personal diet preferences, allergies to the food items 259, provide images of savouries, etc., using the input device. col. 14 line 39; In an embodiment, the CPU 290 may determine deficiencies in the food items 259 based on pre-fed grocery preferences of the user.  col. 20 line 33; The CPU 290 recommends the user to have peanut butter spread 255 for a sandwich for breakfast against the user's stored preference for mayonnaise 254 in the sandwich. In phase 505, the derived information concerning the food quantity, quality and/or kind is used in identifying deficiencies in the contents of the refrigerator 225. The identified deficiencies are used in updating a shopping list in phase 510. The shopping list may be directly sent to a food delivery agent, for example, a grocery shop that provides home delivery. The details of the food delivery agent such as, name, store location, contact information, web page, etc., are stored in the memory of the refrigerator 225 or in the cloud server 205. Col. 25 line 8; The CPU 290 updates a shopping list based on the identified deficiencies. The CPU 290 may send the shopping list to a grocery shop and/or a food delivery agent 700. Col. 27 line 65; In an embodiment, the CPU 290 update the shopping list based on user preferences obtained from the user apart from the deficient food items 259 identified by the GPU 210 or 240.)

In the analogous art of managing food items of a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed information related to food within a refrigerator as taught by taught by Jeong to include a shopping list to be added to a shopping cart as taught by Vaananen to provide the benefit of quickly facilitating the delivery of food items that need to be replenished.

Claim 2 depends on claim 1:
Jeong teaches wherein, the camera includes a first camera that captures images of the outside of the storage chamber and a second camera that captures images of the inside of the storage chamber, (camera capturing inside or outside of a storage room within a refrigerator par. 10; a camera disposed to capture the storage room is provided par. 24;  FIG. 12 is a diagram illustrating an embodiment in which a food is identified in an image of inside-storage-room captured by a camera; par. 108; The internal camera 152 may be arranged to capture at least one of the storage rooms 11, 12 and 13. The internal camera 152 may be arranged at any position where the inside of the storage room 11, 12 and 13 can be captured in a state in which the doors 20, 30, 40 and 50 are closed)
and the processor analyzes an image captured through the first camera to identify matched user information and analyzes an image captured through the second camera to acquire the product information. (e.g., capturing image of food item which may include packing information  par. 148; n a case that a carrot is included in the captured image, comparison may be made between the captured image and a comparison food image including various carrot images such as various carrot shapes, sizes, colors, cleaning conditions, or whether the carrot is packed. par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100. Par. 157;  The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120)
Claim 3 depends on claim 2:
Jeong teaches wherein when an opening of the refrigerator door is detected, the processor captures a face image of a person through the first camera to detect a face region (e.g., when opening the refrigerator door, capturing a face to identify a user par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. Par. 182; Accordingly, the refrigerator 100 can identify the user only by the user opening the refrigerator door. ) and analyzes data of the detected face region based on a model generated according to an artificial intelligence algorithm to classify the person. ( e.g., analyzing face based on trained model to classify the person based on age or gender par. 162; As another example, when an image of a user face is input to the trained model, an augmented-reality object resembling the user face may be acquired. FIG. 14 is a diagram illustrating an example augmented-reality object. par. 299; When a personal information-based object is selected, an augmented-reality object associated with the user, for example, an object resembling the user face or an object appropriate for the user age, occupation and personality, may be provided. Par. 306; The processor 110 may acquire information on the age and gender of the user based on the user face captured by the internal camera 151,)
Claim 4 depends on claim 2:
Jeong teaches wherein when an opening of the refrigerator door is detected, the processor extracts feature points from a product image captured through the second camera and performs visual recognition based on the extracted feature points to classify the product. (e.g., when opening a refrigerator door, capturing the carrot and classifying the carrot based on shape, size and color par. 107; In addition, a food may be captured by the front camera 151 before the user inputs the food into the refrigerator 100, and the processor 110 may identify the food included in the captured image, and record which food is stored in the refrigerator 100. Par. 164; The various types of comparison food images may include a number (for example, tens or hundreds) of food images for each type of food. In a case that a carrot is included in the captured image, comparison may be made between the captured image and a comparison food image including various carrot images such as various carrot shapes, sizes, colors, cleaning conditions, or whether the carrot is packed. Par. 162; For example, when a food image is input to the trained model, an augmented-reality object resembling the food may be acquired. par. 164; As described above, an augmented-reality object resembling an actual food shape may be acquired using the trained model. Par. 309; a door open of the refrigerator 100 is detected, and food is identified through an image captured by the internal camera 152)
Claim 5 depends on claim 1:
Jeong teaches wherein, when a first input associated with a user information registration mode is received, the processor controls the display to present first screen information related to selecting an image to be registered as user information through network communication, (e.g., registering a user as a augmented reality object image; par. 304; Alternatively, the processor 110 may acquire an augmented-reality object based on user feature information (age, etc.) of the user or acquire an augmented-reality object appropriate for a current function (for example, for a recipe recommendation function, an augmented reality object of a chef shape). Par. 305; the processor 110 may recognize the first user 1, and provide a response to the speech based on the first augmented-reality object 3010 corresponding to the first user 1.)
and when a second input for selecting the image to be registered using the first screen information is received, the processor controls the display to present second screen information for selecting a vendor to be associated with the selected image.  (e.g., linking a food item with a vendor website par. 289; FIG. 21 is a diagram provided to explain an embodiment in which, when a user input to select an augmented-reality object is present, a web browser application is executed and a product shopping website is linked.  Par. 291; Referring to FIG. 21, a user input to touch the augmented-reality object 1015 displayed on the display 170 implemented as a touch screen is present, the processor 110 may execute a web browser application and display a grocery shopping website on the display 170.)
Claim 6 depends on claim 2:
Jeong teaches wherein, the first camera is located at an interior of the refrigerator with respect to the refrigerator door, and the processor outputs a command for the first camera to capture an image of a user in response to determining that a hinge provided on a side of the refrigerator door is rotated at least a prescribed angular distance after the refrigerator door is opened. (e.g., capturing an image in response to opening the refrigerator door Examiner considers the angular distance required for the door to be considered “opened” reads on the recited “at least prescribed angular distance” par. 147;  The processor 110 may acquire an image in which food is captured through the front camera 151 or the internal camera 152. The processor 110 may, when a specific event has occurred, control the internal camera 152 to perform capturing. For example, when an event that a door is opened and closed occurs, the processor 110 may control the internal camera 152 to perform capturing. par. 309; For example, the processor 110 may, when the user is identified through the fingerprint sensor 163 of the refrigerator handle, a door open of the refrigerator 100 is detected, and food is identified through an image captured by the internal camera 152)
Claim 7 depends on claim 2:
Jeong teaches wherein, the first camera is located on an exterior of the refrigerator with respect to the refrigerator door, and the processor outputs a command for the first camera to capture an image of a user in response to detecting determining that the user approached the refrigerator door and determining that the refrigerator door has been opened. (e.g., when opening the refrigerator door, capturing a face to identify a user par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151.par. 147; As another example, the processor 110 may, when a user approach is detected through the proximity sensor 161 or the front camera 151, control the front camera 151 or the internal camera 152 to perform capturing.  Par. 182; Accordingly, the refrigerator 100 can identify the user only by the user opening the refrigerator door. )
Claim 8 depends on claim 7:
Jeong teaches wherein when a touch input is applied to the display, the processor controls the display to output identification information of the user recognized based on the image acquired through the first camera (e.g., in response to touch input for a recipe, displaying an interactive user-customized augmented object based on the information acquired by camera  par. 162; As another example, when an image of a user face is input to the trained model, an augmented-reality object resembling the user face may be acquired. FIG. 14 is a diagram illustrating an example augmented-reality object. par. 299; When a personal information-based object is selected, an augmented-reality object associated with the user, for example, an object resembling the user face or an object appropriate for the user age, occupation and personality, may be provided. Par. 306; The processor 110 may acquire information on the age and gender of the user based on the user face captured by the internal camera 151 par. 346; The processor 110 may identify the user through face recognition, voice recognition, etc., and based on a cooking skill level included in profile information of the identified user, provide different recipes.)
and to output a graphic object related to providing a purchase recommendation connection with outputting the identification information. (e.g., output an augment reality object related to a link to a shopping website (i.e., a purchase recommendation connection) par. 289; FIG. 21 is a diagram provided to explain an embodiment in which, when a user input to select an augmented-reality object is present, a web browser application is executed and a product shopping website is linked par. 291; Alternatively, the processor 110 may control the display 170 to display an augmented-reality object 1510 displaying a message inducing purchase of food that is used in a recipe frequently selected by the user but not currently stored in the refrigerator 100.)

Claim 9 depends on claim 8:
Jeong teaches wherein when an input to select the graphic object is received, the processor controls the display to present a purchase recommendation list corresponding to a product use history of the recognized user (e.g., selecting an augmented reality object based on a need to replenish to present a web page of food items (i.e., purchase recommendation list) for replenishment par. 289; FIG. 21 is a diagram provided to explain an embodiment in which, when a user input to select an augmented-reality object is present, a web browser application is executed and a product shopping website is linked. Par. 291; Alternatively, the processor 110 may control the display 170 to display an augmented-reality object 1510 displaying a message inducing purchase of food that is used in a recipe frequently selected by the user but not currently stored in the refrigerator 100.)

Jeong fails to expressly teach and displays an "add to cart" graphical object for each product in the list with the connection information of the associated vendor. 

However, Vaananen teaches 
the processor controls the display to present a purchase recommendation list corresponding to a product use history of the recognized user; (e.g., displaying a shopping list of deficient food items (i.e., purchase recommendation list corresponding to a product use history) from a user refrigerator col. 29 line 1; For example, the GPU 210 or 240 and/or CPU 290 determines that since Sunday 1 kg of fish 258, 500 gm of chicken 252, 250 gm of carrots 249, 2 cartons of milk 253, etc., have been consumed by the user. The CPU 290 updates the shopping list to include information of the deficient food items 259. For example, the shopping list is updated to include 1 kg of fish, 250 gm of broccoli, and 2 dozen eggs. The updated shopping list is displayed in the user interface 315 as illustrated in FIG. 10B.)
and displays an "add to cart" graphical object for each product in the list with the connection information of the associated vendor. (e.g., displaying “add to cart” as shown in Figure 9 and 10B in connection with vendor grocers as shown in Figure 9 col. 13 line 7; The changed shopping list is displayed to the user for approval via the user interface 285. If the user approves the suggested items and pays for the items in cart, the CPU 290 sends the shopping list to a grocer. The CPU 290 stores the trainer's suggested items for future reference such that the next iteration of shopping list also contains all or some of the suggested food items 259. col. 29 lines 7; In an embodiment, the shopping list user interface 315 is configured as an online ordering user interface where the user may add the deficient food items 259 to an online cart)

	In the analogous art of managing food items of a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed information related to food within a refrigerator as taught by taught by Jeong to include a shopping list to be added to a shopping cart as taught by Vaananen to provide the benefit of quickly facilitating the delivery of food items that need to be replenished. 

Claim 10 depends on claim 9:
As noted above, Jeong/Vaananen teaches  wherein when an input to select the "add to cart" graphical object is received, the processor executes an "add to cart" function for a corresponding recommended purchase product and controls the display to output a purchase graphical object for paying for the corresponding recommended purchase product. (e.g., adding shopping list items to cart to pay for items Vaananen; col. 29 lines 7; In an embodiment, the shopping list user interface 315 is configured as an online ordering user interface where the user may add the deficient food items 259 to an online cart. Once the user makes payment through the user interface 315 integrated with an online payment gateway, the CPU 290 sends the shopping list information to the food delivery agent 700 or to a grocery shop. )
Claim 13 depends on claim 1:
Jeong teaches further comprising a sensor configured to detect user proximity, wherein in response to detecting a proximity of a user, the processor controls the camera to capture a face image of the user (e.g., capturing a face based on proximity sensor par. 113; The proximity sensor 161 is a sensor detecting an object, for example without contact, which may be used to detect the presence of object near the refrigerator 100. The proximity sensor 161 may be disposed on a front surface of at least one of the doors 20, 30, 40 and 50, and one or more proximity sensors may be provided. Par. 147; As another example, the processor 110 may, when a user approach is detected through the proximity sensor 161 or the front camera 151, control the front camera 151 or the internal camera 152 to perform capturing.)
and controls the display to output notification information related to a product purchase based on a product use history of the user matched to the captured face image. (after identifying a user based on face recognition method, displaying a message to induce purchase of a product based on user profile information (i.e., includes product use history) par. 291; Alternatively, the processor 110 may control the display 170 to display an augmented-reality object 1510 displaying a message inducing purchase of food that is used in a recipe frequently selected by the user but not currently stored in the refrigerator 100.par. 306; the processor 110 may acquire information on the age and gender of the user based on the user face captured by the internal camera 151 par. 307; The user profile information may include, as described with reference to FIGS. 22 to 29, information set by the user, and further include food intake history information (for example, information on when the user ate food), dietary information (for example, allergic component, body weight and BMI), and information on the level of cooking skill of the user. par. 309; identify that the identified user has eaten the carrot, and add the carrot to the food intake history information of the identified user. In this case, information on the intake time may be added to the food intake history information.)

Claim 14 depends on claim 1:
Jeong fails to expressly wherein while the purchase recommendation list for a first user is displayed, the processor controls the display to modify the purchase recommendation list to include a recommended purchase product for a second user based on receiving a prescribed input.
However, Vaananen teaches wherein while the purchase recommendation list for a first user is displayed, the processor controls the display to modify the purchase recommendation list to include a recommended purchase product for a second user based on receiving a prescribed input. (e.g., next iteration input to a user’s shopping list may be a food item recommended by a trainer col. 7 line 66;  For example, the post depicts that the user's refrigerator 225 contains burger buns, pasta sauce, pasta, etc., which the trainer considers unfit for the user's health. The trainer comments on the user's post to switch to oats, salmon, avocado, and carrots instead. The application 263 extracts the trainer's comment from the user's Facebook application 280 and sends it to the CPU 290. The CPU 290 updates the shopping list generated by the CPU 290. The changed shopping list is displayed to the user for approval via the user interface 285. If the user approves the suggested items and pays for the items in cart, the CPU 290 sends the shopping list to a grocer. The CPU 290 stores the trainer's suggested items for future reference such that the next iteration of shopping list also contains all or some of the suggested food items 259.
In the analogous art of managing food items of a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed information related to food within a refrigerator as taught by taught by Jeong to include a shopping list of food items recommended by other users as taught by Vaananen to provide the benefit of collaborating with trainers to provide a healthier lifestyle.

Claim 15:
Jeong teaches A method of managing products in a refrigerator, the method comprising: 
registering user information and associating a user image with one or more vendors; (e.g., registering user information from the barcode of food items and displaying augmented reality objects that are linked to a product shopping website of a vendor as shown in Figure 21 par. 155; The food additional information acquisition module 122 may store the additional information on the food in association with the food image and food name acquired in the food recognition module 121. par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100. Par. 157;  The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120. Par. 289; FIG. 21 is a diagram provided to explain an embodiment in which, when a user input to select an augmented-reality object is present, a web browser application is executed and a product shopping website is linked. )
capturing an image of an outside of the refrigerator through a first camera after a refrigerator door is opened and recognizing a user included in the captured image of the outside based on the user image; (e.g., when opening the refrigerator door, capturing a face to identify a user par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. Par. 182; Accordingly, the refrigerator 100 can identify the user only by the user opening the refrigerator door. )
capturing an image of an inside of a storage chamber of the refrigerator through a second camera while the refrigerator door is closed after the opening of the refrigerator door, and acquiring product information related to a product included in the captured image of the inside; (e.g., capturing product information of the food item from inside the refrigerator when the refrigerator door is closed par. 147; The processor 110 may acquire an image in which food is captured through the front camera 151 or the internal camera 152. The processor 110 may, when a specific event has occurred, control the internal camera 152 to perform capturing. For example, when an event that a door is opened and closed occurs, the processor 110 may control the internal camera 152 to perform capturing. Par. 148; The memory 120 may store an image (still image or moving image) captured by the front camera 151 or the internal camera 152. In addition, the memory 120 may store various types of comparison food images for comparison with the captured image. The various types of comparison food images may include a number (for example, tens or hundreds) of food images for each type of food. In a case that a carrot is included in the captured image, comparison may be made between the captured image and a comparison food image including various carrot images such as various carrot shapes, sizes, colors, cleaning conditions, or whether the carrot is packed. )
storing the acquired product information and information identifying the user as a product use history;  (e.g., keeping track of food based on usage history of the user par. 291; According to an embodiment, a food purchase may be induced based on the augmented-reality object 1510. For example, the processor 110 may control the display 170 to display an augmented-reality object displaying a message inducing purchase of food that has been stored in the refrigerator 100 but not currently stored in the refrigerator 100.)
and displaying a purchase recommendation list together with information identifying one of the vendors based on the product use history. (e.g., based on a frequently used food ingredient running low within the refrigerator, (i.e., based on product use history) present a message to buy more (i.e., purchase recommendation list) with linked information to the vendor website par. 289; FIG. 21 is a diagram provided to explain an embodiment in which, when a user input to select an augmented-reality object is present, a web browser application is executed and a product shopping website is linked. par. 291;  Alternatively, the processor 110 may control the display 170 to display an augmented-reality object 1510 displaying a message inducing purchase of food that is used in a recipe frequently selected by the user but not currently stored in the refrigerator 100.)


	Jeong fails to expressly teach wherein the purchase recommendation list comprises a graphic object for indicating a recommend food and add to cart, 
	wherein the graphic object includes connection information for accessing a shopping store associated with the recognized user information, and 
wherein the connection information connects to different shopping stores according to the recognized user information. 

However, Vaananen teaches wherein the purchase recommendation list comprises a graphic object for indicating a recommend food and add to cart, (e.g., displaying recommended food and  “add to cart” as shown in Figure 9 and 10B in connection with different vendor grocers as shown in Figure 9 col. 13 line 7; The changed shopping list is displayed to the user for approval via the user interface 285. If the user approves the suggested items and pays for the items in cart, the CPU 290 sends the shopping list to a grocer. The CPU 290 stores the trainer's suggested items for future reference such that the next iteration of shopping list also contains all or some of the suggested food items 259. col. 29 lines 7; In an embodiment, the shopping list user interface 315 is configured as an online ordering user interface where the user may add the deficient food items 259 to an online cart)

	wherein the graphic object includes connection information for accessing a shopping store associated with the recognized user information, and 
wherein the connection information connects to different shopping stores according to the recognized user information. (e.g., based on user preferences and stored user information displaying a graphic list object which includes different shopping stores such as ABC mart and XYZ mart of Figure 9 col. 11 line 42;  For example, the user may input personal diet preferences, allergies to the food items 259, provide images of savouries, etc., using the input device. col. 14 line 39; In an embodiment, the CPU 290 may determine deficiencies in the food items 259 based on pre-fed grocery preferences of the user.  col. 20 line 33; The CPU 290 recommends the user to have peanut butter spread 255 for a sandwich for breakfast against the user's stored preference for mayonnaise 254 in the sandwich. In phase 505, the derived information concerning the food quantity, quality and/or kind is used in identifying deficiencies in the contents of the refrigerator 225. The identified deficiencies are used in updating a shopping list in phase 510. The shopping list may be directly sent to a food delivery agent, for example, a grocery shop that provides home delivery. The details of the food delivery agent such as, name, store location, contact information, web page, etc., are stored in the memory of the refrigerator 225 or in the cloud server 205. Col. 25 line 8; The CPU 290 updates a shopping list based on the identified deficiencies. The CPU 290 may send the shopping list to a grocery shop and/or a food delivery agent 700. Col. 27 line 65; In an embodiment, the CPU 290 update the shopping list based on user preferences obtained from the user apart from the deficient food items 259 identified by the GPU 210 or 240.)

In the analogous art of managing food items of a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed information related to food within a refrigerator as taught by taught by Jeong to include a shopping list to be added to a shopping cart as taught by Vaananen to provide the benefit of quickly facilitating the delivery of food items that need to be replenished.

Claim 16 depends on claim 15:
Jeong teaches wherein the purchase recommendation list and the information identifying the associated one of the vendors are displayed based on receiving a prescribed user input. ( e.g., input to an object to execute a vendor website via browser  par. 290; Referring to FIG. 21, a user input to touch the augmented-reality object 1015 displayed on the display 170 implemented as a touch screen is present, the processor 110 may execute a web browser application and display a grocery shopping website on the display 170.)
Claim 17 depends on claim 15:
Jeong teaches wherein the user image includes a face image, and recognizing the user includes comparing a detected face region in the image captured by the first camera to the face image. (e.g., capturing a face to identify a user par. 107; The front camera 151 may be arranged to capture a front surface of the refrigerator 100. The processor 110 may identify the user based on a user face included in an image in which the user is captured by the front camera 151. Par. 182; Accordingly, the refrigerator 100 can identify the user only by the user opening the refrigerator door. )
Claim 18 depends on claim 15:
Jeong teaches wherein acquiring the product information related to the product included in the captured image of the inside includes extracting feature points from the image, and performing visual recognition based on the extracted feature points to classify the product. (e.g., capturing the carrot and classifying the carrot based on shape, size and color 100. Par. 164; The various types of comparison food images may include a number (for example, tens or hundreds) of food images for each type of food. In a case that a carrot is included in the captured image, comparison may be made between the captured image and a comparison food image including various carrot images such as various carrot shapes, sizes, colors, cleaning conditions, or whether the carrot is packed. Par. 162; For example, when a food image is input to the trained model, an augmented-reality object resembling the food may be acquired. par. 164; As described above, an augmented-reality object resembling an actual food shape may be acquired using the trained model. Par. 309; a door open of the refrigerator 100 is detected, and food is identified through an image captured by the internal camera 152)
Claim 20 depends on claim 15:
Jeong teaches wherein the user information associates each of a plurality of user with one or more vendors, and displaying the information identifying the one of the vendors includes identifying one of the vendors associated with the identified user. (e.g., storing information on the food and scanning a barcode reveals the vendor associated with the food or linking a product shopping website that may be a vendor par. 155; The food additional information acquisition module 122 may store the additional information on the food in association with the food image and food name acquired in the food recognition module 121. par. 156; Meanwhile, in addition to a method of recognizing food based on the captured image and acquiring information on the food, the food may be recognized through a manual manipulation of the user. For example, the user may acquire information on the food by recognizing a barcode of the food, a receipt for purchasing the food, a tag, etc. may be recognized through a scanner or front camera 151 provided in the refrigerator 100. Par. 157;  The processor 110 may capture a food newly input to the refrigerator 100, and associate the captured food image with the information input by the user and store in the memory 120. Par. 289; FIG. 21 is a diagram provided to explain an embodiment in which, when a user input to select an augmented-reality object is present, a web browser application is executed and a product shopping website is linked. )




Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong/Vaananen as cited above and applied to claims 1 and 15, in view of Cheatham et al. (hereinafter “ Cheatham”),  CN 107850384 A. 
Claim 11 depends on claim 1:
Jeong teaches wherein the purchase recommendation list is (e.g., displaying a food item to purchase when the food item needs to be replenished par. 291; Alternatively, the processor 110 may control the display 170 to display an augmented-reality object 1510 displaying a message inducing purchase of food that is used in a recipe frequently selected by the user but not currently stored in the refrigerator 100.)

Jeong/Vaananen fails to expressly teach list is sorted. 
However, Cheatham teaches list is sorted. (e.g., sorting a log entry which includes type of food, timestamp, amount of removal of food by User ID 
Claim 18. The food storage system according to claim 1, wherein the log comprises an access time, access the cell identity of the person and the removal of food.
Claim 26. The food storage system according to claim 1, wherein each log entry comprises user ID and type of food.
Claim 27. The food storage system according to claim 26, wherein each log entry further includes a timestamp.
Claim 36. The food storage system according to claim 1, wherein the log is configured to output item list. 
Claim 37. The food storage system according to claim 36, wherein the item list sorted by user ID.)

	In the analogous art of managing a profile of each user that uses a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profile usage information of multiple users as taught by taught by Jeong/Vaananen to be sorted as taught by Cheatham to provide the benefit of quickly organizing to compare desired information in effort to better understand the relationships of the information. 

Claim 19 depends on claim 15:
Jeong teaches wherein the purchase recommendation list is  (e.g., recommending a food item to purchase based on purchase history and no longer storing the food item in the refrigerator. E.g., when the food item needs to be replenished in the future (i.e.,  an expected “future” purchase date estimated on the basis of a purchase time (i.e., last time the product was purchased) ) par. 284; For example, the processor 110 may change a shape of the augmented-reality object 1015 based on a difference between the shelf life of food stored in the memory 120 and a current date. That is, the augmented-reality object 1015 corresponding to food may be changed with the elapse of storage time of the food. Par. 285; Then, when a shelf life of food has elapsed, the augmented-reality object 1015 may be changed to an inedible form. For example, the augmented-reality object 1015 may be in a trash can.  par. 291; According to an embodiment, a food purchase may be induced based on the augmented-reality object 1510. For example, the processor 110 may control the display 170 to display an augmented-reality object displaying a message inducing purchase of food that has been stored in the refrigerator 100 but not currently stored in the refrigerator 100. Alternatively, the processor 110 may control the display 170 to display an augmented-reality object 1510 displaying a message inducing purchase of food that is used in a recipe frequently selected by the user but not currently stored in the refrigerator 100.)

Jeong/Vaananen fails to expressly teach list is sorted. 
However, Cheatham teaches list is sorted. (e.g., sorting a log entry which includes type of food, timestamp, amount of removal of food by User ID 
Claim 18. The food storage system according to claim 1, wherein the log comprises an access time, access the cell identity of the person and the removal of food.
Claim 26. The food storage system according to claim 1, wherein each log entry comprises user ID and type of food.
Claim 27. The food storage system according to claim 26, wherein each log entry further includes a timestamp.
Claim 36. The food storage system according to claim 1, wherein the log is configured to output item list. 
Claim 37. The food storage system according to claim 36, wherein the item list sorted by user ID.)

	In the analogous art of managing a profile of each user that uses a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profile usage information of multiple users as taught by taught by Jeong/Vaananen to be sorted as taught by Cheatham to provide the benefit of quickly organizing to compare desired information in effort to better understand the relationships of the information. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong/ Vaananen as cited above and applied to claim 1, in view of Luk et al. (hereinafter “Luk”), U.S. Published Application No. 20160162715 A1.
Claim 12 depends on claim 1:
Jeong/ Vaananen fails to expressly teach wherein at least one of food information, expiration date information, or output time information of the identified product is included in the purchase recommendation list.

However, Luk teaches wherein at least one of food information, expiration date information, or output time information of the identified product is included in the purchase recommendation list. (e.g., presenting a notification about soon to be spoiled food that needs to be replaced par. 16; In various embodiments, the smart refrigerator system may determine that a food item will deteriorate in quality and/or spoil soon, or has deteriorated in quality and/or has spoiled based on tracking the state of each food item. The smart refrigerator system may generate a notification regarding the deterioration in quality/spoiling and present the notification to a user on a refrigerator display or on a user device.)
	In the analogous art of managing food items of a refrigerator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed information related to food within a refrigerator as taught by taught by Jeong/ Vaananen to include a notification of soon to spoiled food items as taught by Luk to provide the benefit of notifying a user early on when to replenish from a merchant before the food item is no longer edible.  (see Luk; par. 16)




Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Prior Art Rejections
Applicant submits that Vaananen’s FIGs. 9 and 10B merely imply that “Shopping List’ and ‘Add to Cart’ show that products may be purchased in different grocers (such as ABC mart and XYZ mart). However, Vaananen does not teach providing a service allowing to access different shopping stores based on user preference despite the same product. Vaananen does not teach or suggest the connection information connects to different shopping stores according to the recognized user information, as recited in independent claim 1. (see Response; page 14)
Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allowing to access different shopping stores based on user preference despite the same product ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that Applicant admits that Vaananen teaches “Shopping List’ and ‘Add to Cart’ show that products may be purchased in different grocers (such as ABC mart and XYZ mart). Examiner submits that the name and location information for the different grocers are examples of “recognized user information”. (see col.  20 line 41; The shopping list may be directly sent to a food delivery agent, for example, a grocery shop that provides home delivery. The details of the food delivery agent such as, name, store location, contact information, web page, etc., are stored in the memory of the refrigerator 225 or in the cloud server 205. ) In other words, the user may manually change the location information for grocery shops or food delivery agents to allow any product including the same product to be sent to the desired store locations.  Therefore, Vaananen does teach or suggest the connection information connects to different shopping stores according to the recognized user information, as recited in the independent claims.
Applicant argues For example, dependent clam 19 recites the purchase recommendation lists sorted based on an expected purchase date estimated on the basis of a purchase time and a purchase history of a corresponding user. Jeong, Vaananen, Cheatham and Luk do not teach or suggest these features. Dependent claim 19 defines patentable subject matter for at least this additional reason. (see Response; page 16)
Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes that new grounds of rejection has been set forth for newly amended limitations of claim 19. (see Office action)

For at least the foregoing reasons, the claims are not in conditioned for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145